Citation Nr: 1023429	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
eye injury, to include as aggravated by or secondary to 
hypertension.

2.	Entitlement to service connection for residuals a left 
elbow injury.

3.	Entitlement to service connection for a low back 
condition.

4.	Entitlement to service connection for residuals of a right 
thumb injury.

5.	Entitlement to service connection for a right knee 
condition.

6.	Entitlement to service connection for plantar warts of the 
right foot.

7.	Entitlement to service connection for bilateral pes 
planus.

8.	Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1984, from January 1991 to March 1991, and from May 2005 to 
May 2008, with additional periods of  unverified service in 
the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied service 
connection for the above conditions.

The Board notes that in a statement dated October 2004, the 
Veteran indicated his desire to withdraw the issues of 
entitlement to service connection for plantar warts of the 
right foot, pes planus, and hypertension from his appeal.  
However, the Veteran submitted a December 2004 VA Form which 
indicated his desire to continue his appeal on these issues.  
Accordingly, based on the VA Form 9, these claims remain in 
appellate status. 

In January 2007 and August 2008, the Board remanded the 
instant case for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board regrets that the Veteran's claim must be remanded a 
third time.  

As noted in the INTRODUCTION above, this appeal was remanded 
in January 2007 and August 2008.  Specifically, the January 
2007 and August 2008 Board Remands instructed the AMC to 
obtain the Veteran's service treatment records and attempt to 
verify the Veteran's periods of active duty for training.  

At the time of the last Remand in 2008, evidence in the file 
showed the Veteran had periods of active duty from July 1981 
to July 1984 and from January 1991 to March 1991.  Upon 
Remand, additional personnel records were obtained by the 
AMC.  These show that the Veteran was called for another 
period of active duty from May 2005 to May 2008 at Fort Knox, 
Kentucky and at Fort Jackson, South Carolina.  

VA has not had contact from the Veteran regarding the present 
action since December 2004, at which time he submitted an 
appeal and had a hearing at the RO.  However, the records 
obtained showing active duty from 2005 to 2008 clearly 
explain his failure to report for VA examinations in 2007, as 
well as his failure to report for a Board hearing scheduled 
in July 2005.  

As a direct result of this information obtained pursuant to 
the 2008 Remand, it is clear additional development is now 
needed.  

Service treatment records

The Board notes that since the August 2008 Board Remand, the 
AMC has attempted to obtain the Veteran's service treatment 
records from several sources, to include the Records 
Management Center (RMC), Michigan State Adjutant General's 
Office, the U.S. Army Reserve Personnel Center and the 
National Military Personnel Records Center (NPRC).  Of record 
are several negative responses from various federal and state 
records depositories and a Formal Finding of the 
unavailability of the Veteran's service treatment records 
from the Seattle RO dated in January 2010.  

NPRC stores records of individual military service pertaining 
to former service members who no longer have a service 
obligation.  Included are records of veterans who are 
completely discharged (with no remaining reserve commitment), 
or who are retired.  Furthermore, beginning in 1992, the Army 
began retiring most of its former members' health records to 
the Records Management Center in St. Louis, Missouri, which 
is part of VA.  

When making the Formal Finding of Unavailability, the Seattle 
RO did not take into account that following completion of his 
last period of active duty in May 2008, it can take many 
months for the Veteran's service treatment records to arrive 
at the RMC or NPRC.  The requests from the RO were dated in 
the latter half of 2008, and it is possible the negative 
responses received were due to the fact the Veteran's records 
had not yet arrived.  

Pursuant to the 2008 Remand, the RO also attempted to obtain 
the Veteran's STRs from an Army Reserves unit in Flint, 
Michigan.  A negative reply was received in February 2009.  
However, orders dated in December 2008 indicate that the 
Veteran was transferred to a unit in Waterford, Michigan.  

NPRC and/or RMC do not have records of members who are still 
in the active or inactive reserves.  Records of such veterans 
are with the Reserve Component of the appropriate branch of 
service.  Since the December 2008 Order mentioned above is 
the last personnel record in the file, it is not clear 
whether the Veteran remains a member of the Army Reserves (in 
which case his STRs would be with the Reserves) or whether he 
has since separated or retired (in which case his STRs would 
be with the RMC).  

To ensure the Veteran - who has served 25 years of active and 
inactive duty - has received every possible consideration, 
the RO should again request the Veteran's service treatment 
records from all available sources.  To assist the RO, the 
Board has also listed below two additional possible locations 
for the Veteran's STRs.  
Additional VCAA notice

As noted above, VA has not had contact from the Veteran 
regarding the present action since December 2004.  However, 
since that date, it does not appear that VA has requested any 
information from him.  The Veteran may not be aware that he 
should have let VA know when he was recalled to active duty 
in 2005.  Regardless, although there has been no 
communication from the Veteran for over five years, 
considering his recent three-year tour of active duty, the RO 
should once again take the opportunity to provide him VCAA 
notice.

VA examinations and opinions

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The competent medical evidence of record reflects that, 
during the pendency of his appeal, the Veteran has been 
diagnosed with each of his claimed conditions.  Moreover, the 
Veteran's available service treatment records indicate that 
he either complained of or received treatment for maladies 
congruent with all of his currently-diagnosed conditions 
during his service.  In short, Hickson elements (1) and (2) 
have been met with respect to all of the Veteran's claimed 
conditions.  As noted in the January 2007 Board remand, the 
only VA orthopedic examination of record (in May 2004) is 
inadequate for VA rating purposes because it is unclear 
whether the VA examiner reviewed the Veteran's claims file at 
the time of the examination.  Moreover, the Veteran's VA 
outpatient treatment records reflect that many of the 
Veteran's claimed conditions were first diagnosed since the 
May 2004 VA examination.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The Board notes that the Veteran failed to report to VA 
examinations in August 2007 and September 2007.  However, as 
noted above, the evidence of record shows the Veteran was on 
active duty and unable to attend these examinations.  
Additional attempts should be made to assist him in this 
regard.

Concerning the Veteran's hypertension claim, private medical 
records show diagnosis of hypertension in 1995, and a July 
1996 Army Reserve medical examination report indicates that 
the Veteran was diagnosed with diastolic hypertension.  
However, it is unclear as to whether the Veteran's diagnosis 
for hypertension occurred during a period of active duty for 
training.  In order for the Veteran's claim for service 
connection for hypertension to be granted in this case, the 
evidence must show that the Veteran became disabled from the 
disease of hypertension that was incurred or aggravated in 
the line of duty during a period of active duty for training.

Further, concerning the Veteran's hypertension claim, periods 
of inactive duty for training are not for consideration 
because service connection may be granted for disability 
resulting only from injuries incurred or aggravated during 
such periods, not disability resulting from diseases, such as 
hypertension.  38 U.S.C.A. § 101(23), (24); see McManaway v. 
West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 
Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 
1131) (stating that the law "permits service connection for 
persons on inactive duty [training] only for injuries, not 
diseases, incurred or aggravated in line of duty").  
Therefore, the RO must attempt to verify the dates of each 
period of active duty for training that the Veteran attended 
while in the Army Reserve.  

The Board notes that the Veteran's claim for entitlement to 
service connection for residuals of a right eye injury is 
inextricably intertwined with the issue of entitlement to 
service connection for hypertension because the August 2004 
VA eyes examination report indicates that the Veteran's 
hypertension is contributing to loss of vision in the right 
eye.  Because of the possibility of secondary service 
connection, a determination cannot be made on this issue 
until the issue of entitlement to service connection for 
hypertension is resolved.

Personal Hearing

The Veteran requested a Board hearing in Washington, D.C., in 
his December 2004 VA Form 9.  A letter dated in June 2005 
notified the Veteran that a Board hearing was scheduled for 
July 25, 2005.  The Veteran failed to appear for his hearing 
scheduled for July 25, 2005, and no request for postponement 
was received.  Ordinarily, the request for a hearing would be 
deemed withdrawn.  However, in the particular circumstances 
of this case, the Veteran was on active duty at the time of 
the scheduled hearing, and he should be contacted to ask 
whether he still desires a hearing.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should make additional 
requests for complete active duty and 
Reserve service treatment records from 
all appropriate sources, until it is 
clear that these original records do not 
exist.  

The AMC must at least request such 
records from:

a.  the Records Management Center 

b.  US Army Reserves
0330 Regt, 3 BN
2650 Watkins Lake Road
Waterford, MI  48328-1911



c.  Commander 
U.S. Army Human Resources Command 
ATTN:  AHRC-ZCC-B 
1 Reserve Way 
St. Louis, MO 62132-5200 

AND

d.  U.S. Army Human Resources Command 
ATTN: AHRC-MSR-S 
200 Stovall Street 
Alexandria, VA 22332-0444  

2.  Provide the Veteran notice under the 
Veterans Claims Assistance Act as to his 
claims for service connection.  As part 
of the notice, the RO should: 
a.  Ask him for information as to 
where he has received medical 
treatment since his separation 
from active duty in May 2008; 
b.  Inform him how to substantiate a 
service connection claim, based both 
on direct incurrence and as 
aggravation of a pre-existing 
disorder; and
c.  Ask him if he still wants a 
personal hearing
before the Board.

3.  Based on the Veteran's response, the 
RO should obtain any relevant private or 
VA treatment records.

4.  After obtaining the above evidence, 
to the extent available, the Veteran 
should be scheduled for appropriate VA 
examination(s) to determine the nature 
and etiology of the Veteran's claimed 
conditions.  The examiner(s) should be 
supplied with the Veteran's claims file 
and should review all pertinent medical 
evidence.  After a thorough review of the 
Veteran's claims file and examination of 
the Veteran, the VA examiner(s) should 
assess the following:

a.  Identify and provide appropriate 
diagnoses pertaining to the 
Veteran's right eye, left elbow, low 
back, right thumb, right knee, 
bilateral pes planus, plantar warts 
of the right foot and hypertension.  

b.  For any condition diagnosed in 
part (a), provide an opinion as to 
whether each condition at least as 
likely as not (1) had its onset 
during a period of the Veteran's 
active service or a period of active 
duty for training, or (2) is 
otherwise etiologically related to 
the Veteran's service, to include 
aggravation of a pre-existing 
disorder.

*Concerning the Veteran's claim for 
hypertension, the examiner should 
note that periods of inactive duty 
for training are not for 
consideration because service 
connection may be granted for 
disability resulting only from 
injuries incurred or aggravated 
during such periods, not disability 
resulting from diseases, such as 
hypertension.  

c.  IF it is determined that the 
Veteran's hypertension had its onset 
during or is otherwise etiologically 
related to his service, the VA 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that the Veteran's 
hypertension caused or aggravated 
any diagnosed right eye condition.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood). 

Note: The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.   

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the AMC 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  



6.  If, and only if, the Veteran 
responded that he wanted a hearing before 
the Board at the RO, then the RO should 
schedule such a hearing.  Otherwise, the 
case should then be returned to the Board 
for further appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


